IN THE SUPREME COURT OF THE STATE OF NEVADA


                         DANIELLE SHIPLETT,                                 No. 83202
                                          Appellant,
                                      vs.
                         KEVIN SHIPLETT,
                                          Res • ondent.
                         KEVIN MICHAEL SHIPLETT,                            No. 83312
                                          Appellant,
                                      vs.
                         DANIELLE NICOLE SHIPLETT,
                                          Respondent.

                                            ORDER DISMISSING APPEALS

                                   Cause appearing, appellants motions for voluntary dismissal of
                        these appeals are granted. These appeals are dismissed. NRAP 42(b).
                                   It is so ORDERED.


                                                                CLERK OF THE SUPREME COURT
                                                                ELIZABETH A. BROWN

                                                                BY:


                        cc:   Hon. Rebecca Burton, District Judge, Family Court Division
                              Carolyn Worrell, Settlement Judge
                              Robbins & Onello, LLP
                              The Law Offices of Frank J. Toti, Esq.
                              Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

              ..14gto
 11./1 1947
                                                                                     /2,2-01831